In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00044-CR

____________________


MONTE JAY NEEL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 08-03205




MEMORANDUM OPINION
	On January 12, 2009, the trial court sentenced Monte Jay Neel on a conviction for
aggravated robbery.  Neel filed a notice of appeal on February 4, 2009.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.  On February 6, 2009, we notified the parties that we would dismiss the appeal
unless the appellant established grounds for continuing the appeal.  No response has been
filed.  Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly,
we dismiss the appeal.
	APPEAL DISMISSED.
                                                                                                                          
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice

Opinion Delivered March 4, 2009
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.